EXHIBIT 10.2 FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (herein called this “Amendment”) made as of November 4, 2009 by and among FFE TRANSPORTATION SERVICES, a Delaware corporation (“Borrower”), FROZEN FOOD EXPRESS INDUSTRIES, INC., a Texas corporation (“Parent”), CONWELL CORPORATION, a Delaware corporation (“Conwell”), FX HOLDINGS, INC.,a Delaware corporation (“FX”), LISA MOTOR LINES, INC., a Delaware corporation (“LML”), COMPRESSORS PLUS, INC.,a Texas corporation (“CPI”), FFE LOGISTICS, INC., a Delaware corporation (“Logistics’), CONWELL LLC,a Delaware limited liability company (“Conwell LLC”), and COMERICA BANK (“Comerica”), as Administrative Agent, Collateral Agent, Issuing Bank and Bank. W I T N E S S E T H: WHEREAS, Borrower and Comerica have entered into that certain Second Amended and Restated Credit Agreement dated as of September 2, 2009 (as amended, supplemented, or restated prior to the date hereof, the “Original Credit Agreement”), for the purposes and consideration therein expressed, pursuant to which Comerica became obligated to make loans to Borrower as therein provided; and WHEREAS, Borrower and Comerica desire to amend the Original Credit Agreement as provided herein; NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements contained herein and in the Original Credit Agreement, in consideration of the loans which may hereafter be made by Comerica to Borrower, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto do hereby agree as follows: ARTICLE I. Definitions and References 1.1.Terms Defined in the Original Credit Agreement.Unless the context otherwise requires or unless otherwise expressly defined herein, the terms defined in the Original Credit Agreement shall have the same meanings whenever used in this Amendment. 1.2.Other Defined Terms.Unless the context otherwise requires, the following terms when used in this Amendment shall have the meanings assigned to them in this § 1.2. “Amendment” means this
